This case is before us on petition for certiorari from an interlocutory order of the Circuit Court denying a motion to dismiss an amended bill of complaint. We have given careful consideration to the allegations of the bill and find that it states no equity entitling the plaintiffs to any relief against the defendant. Therefore certiorari is granted and the order of the Circuit Court is quashed with directions that the cause be dismissed.
It is ordered.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.